NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3898-18T1

LESLIE IMPERATORE,

          Plaintiff-Respondent,

v.

JOHN IMPERATORE,

     Defendant-Appellant.
________________________

                   Submitted October 21, 2020 – Decided November 30, 2020

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FM-02-1189-00.

                   Joseph Cicala, attorney for appellant.

                   Verp & Leddy, LLC, attorneys for respondent (Francis
                   J. Leddy, Jr. on the brief).

PER CURIAM

          On March 29, 2019, a Family Part judge entered an order, after oral

argument, denying a change of circumstances application by defendant John
Imperatore for downward modification of spousal support payable to plaintiff

Leslie Imperatore. Plaintiff filed a cross-motion for enforcement of litigant's

rights, which was granted in part. The relief awarded to plaintiff included

enforcement of a 2010 judgment for fees to her former counsel in the amount of

$1000 and $3662.50 for fees incurred for the application, in addition to a finding

that defendant was in violation of the litigant's rights. We now vacate the order

and remand because the court failed to supply a statement of reasons . See R.

1:7-4(a).

      The rule requires a judge to render, orally or in writing, findings of fact

and conclusions of law on motions "appealable as of right." Ibid. As we have

repeatedly held, compliance is essential in order to enable meaningful appellate

review. Gormley v. Gormley, 462 N.J. Super. 433, 449 (App. Div. 2019).

      The order at issue—unaccompanied by a statement of reasons—specified

only whether each request was granted or denied. The relevant clauses stated:

            1.     ORDERED that Defendant is in violation of
            litigant's rights; and it is further

            2.   ORDERED that Defendant's motion requesting
            modification or termination of alimony based upon
            changed circumstances is DENIED[.] 1
            ________
            1
             There is a two-step process in determining whether
            modification of alimony is appropriate: (1) whether

                                                                          A-3898-18T1
                                        2
            there was a prima facie showing of changed
            circumstances, and (2) whether the supporting spouse
            has the ability to pay. Lepis v. Lepis, 83 N.J. 139, 157
            (1980); Crews v. Crews, 164 N.J. 11, 24 (2000).

      The statement of law expressed in the footnote, undoubtedly correct, did

not satisfy the rule mandate. It does not explain the judge's decision, making

appellate review impossible. To borrow the phrase in the context of the net

opinion rule, none of the "whys and wherefores" of the judge's thinking are

included. See Quail v. Shop-Rite Supermarkets, Inc., 455 N.J. Super. 118, 132-

33 (App. Div. 2018) ("The 'whys and wherefores' . . . are clearly absent from the

document. . . . The document is a classic 'net opinion' that must not be allowed

in the absence of . . . the basis for the conclusions reached.").

      Defendant specifically appeals paragraphs one, two, six, and seven of the

order. Because the judge did not explain his decision, we vacate the order and

remand for reconsideration of defendant's application and the relief plaintiff

obtained. Any order that follows must be accompanied by a statement of

reasons.

      The parties can proceed on the submissions originally supplied to the court

or update the documents.       Reconsideration of the submissions and a new

decision shall be completed within sixty days of the entry of this order, and if



                                                                         A-3898-18T1
                                         3
the parties wish to submit new or supplemental information, they must do so in

compliance with time frames set forth in the rules.

      The parties are not to draw any conclusions from this opinion.            We

deliberately do not touch upon the merits, or lack thereof, of the judge's decision

because we do not have his analysis. We do not retain jurisdiction.

      Vacated and remanded.




                                                                           A-3898-18T1
                                        4